DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Amendment
This action is responsive to amendments and remarks filed in a request for continued examination on 24 June 2021. Claims 39-46 are new and pending in the application; and claims 1-38 are cancelled.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 39-40 and 43-44  is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. (US 2014/0105191 A1) in view of Liu et al. (US 2016/0286580 A1).

Regarding claim 39, Yang discloses a method comprising: 
sending, by a terminal device to a base station, first uplink data through a non-message 3 (non-Msg3) (Fig. 10 S1002-1 SPS PUSCH, [0069], [0071] disclosing the terminal as a Machine Type Communication (MTC) terminal sends a SPS-PUSCH); 
detecting, by the terminal device after sending the first uplink data, whether first physical downlink control channel (PDCCH) signaling sent by the base station is received within a first preset period started from when the first uplink data is sent (Fig. 10, k, n, [0071] disclosing the MTC terminal attempts to receive the PDCCH detection by the end of k+n subframes; See Fig. 6, [0054] illustrating HARQ timing), 
 the first PDCCH is dedicated to notify the terminal device that the base station unsuccessfully receives the first uplink data; determining, by the terminal device, that the first uplink data is successfully transmitted to the base station upon detecting that the first PDCCH signaling is not received within the first preset period; determining, by the terminal device, that the first uplink data is unsuccessfully transmitted to the base station upon detecting that the first PDCCH signaling is received within the first preset period, wherein the first PDCCH signaling instructs re-sending the first uplink data ([0071] disclosing the PDCCH instructs the UE to retransmit the data associated with the HARQ index if the UE receives the PDCCH, and the UE does not retransmit if the UE doers not detect the PDCCH by the end of k+n subframes).
Yang does not disclose the following; however, Liu discloses sending, by the terminal device to the base station, second uplink data through a message 3 (Msg3) ([0007] disclosing Msg3 is transmitted through the PUSCH and by using HARQ); 
detecting, by the terminal device after sending the second uplink data, whether second PDCCH signaling sent by the base station is received within a second preset period started from when the second uplink data is sent ([0008]-[0009] contention elimination timer (a.k.a., contention resolution timer in the art) is started and the terminal (UE) determines whether Msg4 is received during the contention elimination (resolution) time period; [0007] suggesting Msg4 is the HARQ response to Msg3; it is inherent in the art that the contention resolution timer is the time the terminal waits to attempt to receive PDCCH signaling; [0118] PDCCH indicating the contention resolution message), 
wherein the first preset period is determined according to a mapping relationship between a coverage enhancement requirement level of the terminal device and the first preset period, and wherein the second preset period is determined according to a mapping relationship between a coverage enhancement requirement level of the terminal device and the second preset period ([0098]-[0107], [0113], [0115], [0118], [0125]  disclosing the mapping relationship between the coverage enhancement requirement and the number of repetitions of “initial” PDCCH after the UE accesses the system (seen by examiner as defining the time period n in Yang) and the number of repetitions of the PDCCH indicating the contention resolution message and the number of repetitions of the PDCCH of the UE after accessing the system is the same as the number of repetitions of the PDCCH indicating the contention resolution message), 
and the second PDCCH signaling is used to instruct the terminal device to receive a random access contention resolution message (Msg4) sent by the base station (this feature is not considered as limiting to the claim because it is a statement of intended use; however, [0008]-[0009] Msg4, [0118] PDCCH indicating the contention resolution message); 
determining, by the terminal device, that the second uplink data is unsuccessfully transmitted to the base station upon detecting that the second PDCCH signaling is not received within the second preset period ([0009] Otherwise, the UE believes contention resolution has failed; This is an inherent feature of the art); and 
upon detecting that the second PDCCH signaling is received within the second preset period, determining, by the terminal device, that the second uplink data is successfully transmitted to the base station ([0009] upon reception of Msg4, the UE determines random access is successful; This is an inherent feature of the art), and 
receiving, by the terminal device, the Msg4 according to the second PDCCH signaling ([0008]-[0009] Msg4, [0118] PDCCH indicating the contention resolution message; this is an inherent feature of the art); and 
wherein the first preset period and the second preset period correspond to a same first timer ([0540] disclosing a special purpose computer; See also Yang: Fig. 15, [0114]; the special purpose computer which maintains the timing relationships of the signals is seen by examiner as a timer).
As can be seen from the disclosures of Liu, it is beneficial to improve coverage of MTC terminals through repetitions signaling. Such techniques improve the capabilities of MTC terminals to normally access the system ([0090]). As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the techniques of Yang with the techniques of Liu in order to improve the access of MTC terminals. 

Regarding claim 40, Yang and Liu further discloses the method according to claim 39, further comprising: 
receiving, by the terminal device, third PDCCH signaling, wherein the third PDCCH signaling instructs the terminal device to send the first uplink data (Yang: [0068] MTC uplink scheduling provide via SPS-PDCCH; See Fig. 7, S700, [0058]); and 
receiving, by the terminal device, a random access response (RAR) message, wherein the RAR message schedules the terminal device to send the second uplink data (Liu: [0006]-[0007] the UE receives the RAR and obtains the uplink resources and transmits Msg3 based on the uplink scheduling; This is an inherent feature in the art.).

Regarding claims 43 and 44, the claims are directed towards a terminal device comprising: a processor; and a memory storing a program, wherein the program, when executed by the processor, causes the terminal device to perform the method of claims 39-40; Yang and Liu contemplate such implementations (Yang: Fig. 15, [0114]; Liu: [0540]) therefore, claims 43-44 are rejected on the grounds presented above for claims 39-40. 

Claims 41-42 and 45-46 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. (US 2014/0105191 A1) in view of Liu et al. (US 2016/0286580 A1) in view of Intel Corporation, “Coverage Enhancement of PRACH for low cost MTC”, 3GPP TSG RAN Meeting #75, San Francisco, USA, 11th-15th November 2013, hereafter D1.

Regarding claim 41, Yang discloses a method comprising: 
detecting, by a base station, whether first uplink data of a terminal device is received within a third preset period, and based thereon, determining, by the base station, whether to send first physical downlink control channel (PDCCH) signaling to indicate a status of receiving the first uplink data by the base station, the first uplink data being carried in a non-message 3 (non-Msg3), wherein the first PDCCH signaling is dedicated to notify the terminal device that the base station unsuccessfully receives the first uplink data; determining, by the base station, to not send the first PDCCH signaling upon detecting that the first uplink data is received within the third preset period; determining, by the base station, to send the first PDCCH signaling upon detecting that the first uplink data is not received within the third preset period, wherein the first PDCCH signaling instructs the terminal device to re-send the first uplink data  (Fig. 10 S1002-1 SPS PUSCH corresponding to non-Msg3 uplink transmission and a third preset period, [0069], [0071] disclosing the terminal as a Machine Type Communication (MTC) terminal sends a SPS-PUSCH and disclosing the PDCCH instructs the UE to retransmit the data associated with the HARQ index if the UE receives the PDCCH implicitly disclosing the base station did not receive the SPS-PUSCH, and the UE does not retransmit if the UE doers not detect the PDCCH by the end of k+n subframes).
Yang does not disclose the following; however, Liu discloses detecting, by the base station, whether second uplink data of the terminal device is received within a fourth preset period, and based thereon, determining, by the base station, whether to send second PDCCH signaling to indicate a status of receiving the second uplink data by the base station, the second uplink data being carried in a message 3 (Msg3) ([0006]-[0008] disclosing the exchange of Msg3 transmitted according to uplink resources scheduled by the base station (fourth preset period) using HARQ and the Msg4 sent by the base station in response to Msg3 to indicate from which terminal (UE) the base station has received Msg3; these are inherent features of the art with respect to the random access procedure; [0118] disclosing PDCCH resources indicating the contention resolution message (e.g., Msg4), 
wherein the fourth preset period is determined according to a mapping relationship between a coverage enhancement requirement level of the terminal device and the fourth preset period ([0007] Msg3 conveys the RRC Connection Request; [0098]-[0107], [0113], [0115], [0120]  disclosing the mapping relationship between the coverage enhancement requirement and the number of repetitions RRC layer connection request of the UE (e.g., Msg3), and 
the second PDCCH is used to instruct the terminal device to receive a random access contention resolution message (Msg4) sent by the base station (this feature is not considered as limiting to the claim because it is a statement of intended use; however, [0008]-[0009] Msg4, [0118] PDCCH indicating the contention resolution message); 
determining, by the base station, to not send the second PDCCH signaling upon detecting that the second uplink data is not received within the fourth preset period; and upon detecting that the second uplink data is received within the fourth preset period, sending, by the base station, the second PDCCH signaling, and send the Msg4 ([0008]-[0009] disclosing the base station returns Msg4 responsive to Msg3 and when the Msg4 is not received the UE considers the contention resolution has failed. It is obvious to one of ordinary skill in the art that the base station will not respond with Msg4 if it does not succeed in receiving Msg3); and 
wherein the third preset period and the fourth preset period correspond to a same second timer ([0540] disclosing a special purpose computer; See also Yang: Fig. 15, [0114]; the special purpose computer which maintains the timing relationships of the signals is seen by examiner as a timer).
D1 discloses wherein the third preset period is determined according to a mapping relationship between a coverage enhancement requirement level of the terminal device and the third preset period (Section 4.1 and 4.2 disclosing techniques corresponding to the teaching in Yang in which, based on measurements, the UE determines the repetition levels based on a predefined or broadcasted mapping rule; and, “the repetition levels for PDCCH/PDSCH/PUSCH transmission may be derived according to the predefined or broadcasted mapping rule from coverage extension status indicated by PRACH transmission”). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the transmissions of Yang with the repetitions taught by D1 because this provides for coverage enhancement for MTC terminals (Liu: [0003] and D1), while minimizing specification impacts (D1: section 4.2 second paragraph).

Regarding claim 42, Yang and Liu further discloses the method according to claim 41, further comprising: 
sending, by the base station, third PDCCH signaling, wherein the third PDCCH signaling instructs the terminal device to send the first uplink data, the third preset period starts from after scheduling the terminal device to send the first uplink data (Yang: [0068] MTC uplink scheduling provide via SPS-PDCCH; See Fig. 7, S700, [0058]; Fig. 10, k, n, [0071]); and 
sending, by the base station, a random access response (RAR) message, wherein the RAR message schedules the terminal device to send the second uplink data, the fourth preset period starts from after sending the RAR message to the terminal device (Liu: [0006]-[0008] Msg3 is sent based on uplink resources obtained from the random access response and scheduled by the base station).

Regarding claims 45 and 46, the claims are directed towards a terminal device comprising: a processor; and a memory storing a program, wherein the program, when executed by the processor, causes the terminal device to perform the method of claims 41-42; Yang and Liu contemplate such implementations (Yang: Fig. 15, [0114]; Liu: [0540]) therefore, claims 45-46 are rejected on the grounds presented above for claims 41-42.

Response to Arguments
Applicant’s arguments with respect to claim(s) 39-46 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
3GPP TS 36.300 V11.1.0 (2102-03), 3rd Generation Partnership Project; Technical Specification Group Radio Access Network; Evolved Universal Terrestrial Radio Access (E-UTRA) and Evolved Universal Terrestrial Radio Access Network (E-UTRAN); Overall description; Stage 2 (Release 11); Sections 10.1.5 and 10.5.1 pp 69-71 disclosing inherent features with respect to the Contention based Random Access Procedure.
3GPP TS 36.211 V11.0.0 (2012-09), 3rd Generation Partnership Project; Technical Specification Group Radio Access Network; Evolved Universal Terrestrial Radio Access (E-UTRA); Medium Access Control (MAC) protocol specification (Release 11); Sections 5.1.4, 5.1.5 and 5.1.6, pp 15-17 disclosing inherent features with respect to the Contention based Random Access Procedure.
Intel Corporation, “Coverage Enhancement of DL/UL control Channels for low cost MTC, 3GPP TSG RAN WG1 #75, San Francisco, USA, 11th-15th November 2013 disclosing coverage enhancement repetitions for uplinks and also suggesting preset periods based on mapping relationships for coverage enhancement.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joseph A Bednash whose telephone number is (571)270-7500.  The examiner can normally be reached on 7 AM - 4:30 PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on (571)272-3155.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOSEPH A BEDNASH/               Primary Examiner, Art Unit 2461